MEMORANDUM **
Appellees’ motion to lift the stay of district court proceedings pending disposition of these consolidated interlocutory appeals is GRANTED. Under 28 U.S.C. § 1292(b), the district court certified for interlocutory appeal its denials of Appellants’ motions for judgment on the pleadings. Because the California Supreme Court’s opinion in Beeman v. Anthem Prescription Management, LLC, 58 Cal.4th 329, 165 Cal.Rptr.3d 800, 315 P.3d 71 (2013), resolved the Erie issue that animated the district court’s § 1292(b) orders, these appeals are now remanded to the district court for such further proceedings as remain following the district court’s denial of Appellants’ motions for judgment on the pleadings. The remaining motions are moot. Each party shall bear its own costs on appeal.
IT IS SO ORDERED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.